Citation Nr: 0932108	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-21 566A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
left upper extremity neuropathy prior to September 2008.

2.  Entitlement to a rating in excess of 20% for left upper 
extremity neuropathy since September 2008.

3.  Entitlement to an increased rating for left wrist 
degenerative joint disease (DJD), currently evaluated as 10% 
disabling.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to October 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied a rating in 
excess of 10% for left wrist DJD, and granted service 
connection and assigned an initial 10% rating for left upper 
extremity neuropathy.  This appeal also arises from a May 
2005 rating action that granted service connection and 
assigned an initial noncompensable rating for bilateral 
hearing loss.  Because the claims for higher initial ratings 
involve requests for higher ratings following the initial 
grant of service connection, the Board has characterized them 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

In April 2006, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of March 2007, the RO remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.

By rating action of May 2009, the RO granted a 20% rating for 
left upper extremity neuropathy from September 2008; the 
matters of an initial rating in excess of 10% prior to 
September 2008 and a rating in excess of 20% since September 
2008 remain for appellate consideration.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, and the Board's previous March 2007 remand, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.  

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In March 2007, the Board remanded this case to the RO to 
obtain clinical findings on examination pertaining to the 
veteran's left hand and wrist.  However, appellate review of 
the September 2008 VA examination discloses that it did not 
contain requested findings as to whether there was evidence 
of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the disabilities, and if so, 
how these impaired the veteran's left upper extremity 
function during flare-ups and/or with repeated use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The examiner 
also failed to render the requested medical opinion as to 
whether the veteran's left upper extremity neuropathy was 
productive of mild, moderate, or severe incomplete 
neuropathy, or complete neuropathy.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court held that, when a claimant has both service-connected 
and non-service-connected disabilities, the Board must 
attempt to discern the effects of each disability, and where 
such distinction is not possible, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
service-connected disability.  However, the record is unclear 
as to the symptoms and impairment attributable solely to the 
veteran's service-connected left wrist DJD and left upper 
extremity neuropathy, and whether the symptoms attributable 
thereto may be distinguished from those attributable to non-
service-connected left carpal tunnel syndrome noted on April 
and June 2008 VA outpatient examinations.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2008); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).   The abovementioned clinical 
findings being needed to resolve the higher rating claims on 
appeal, the Board finds that the RO should schedule the 
Veteran for another VA examination to address these 
questions.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

Although the record contains some correspondence from the RO 
to the Veteran addressing some VCAA notice and duty to assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, its severity and duration, and its impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, with respect to the claim for an increased 
rating for left wrist DJD, the Veteran has not received 
adequate notice of the criteria of Vazquez-Flores or been 
furnished an opportunity to respond thereto.  Action by the 
RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  To avoid 
any prejudice to the Veteran, the Board finds that the RO, in 
the first instance, must give the veteran full notice of the 
criteria set forth in Vazquez-Flores.

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103; but see also 38 U.S.C.A. § 5103(b)(3) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the 1-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

On remand, the RO should also obtain copies of all records of 
treatment and evaluation of the Veteran for his left upper 
extremity disabilities and hearing loss at the Columbus, Ohio 
VA Medical Center (VAMC) from July 2008 to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

In March 2004, the Veteran indicated that he may be receiving 
Social Security Administration (SSA) disability benefits.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the possible existence of SSA records, as here, it must seek 
to obtain any such records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims folder a copy of any SSA decision 
awarding or denying the Veteran disability benefits, together 
with all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his left wrist DJD 
increased rating claim, to specifically 
include the criteria set forth in 
Vazquez-Flores.  The letter should also 
request him to provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit. 
The RO's letter should clearly explain to 
the Veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claims within the 1-year 
period).

2.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the Veteran disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder. 

3.  The RO should obtain from the 
Columbus, Ohio VAMC copies of all records 
of treatment and evaluation of the 
Veteran for hearing loss and left upper 
extremity disabilities from July 2008 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination by a physician to determine 
the degree of severity of his left wrist 
DJD and left upper extremity neuropathy.  
The entire claims folder must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include  X-rays, if deemed 
appropriate, and electromyographic and 
nerve conduction studies of the left 
upper extremity) should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should report in 
detail all clinical findings pertaining 
to left wrist DJD, to specifically 
include (a) range of motion studies of 
the left wrist expressed in degrees; and 
(b) whether there is any ankylosis of the 
left wrist, and if so, whether it is 
favorable, in 20 to 30 degrees 
dorsiflexion; in any other position 
except favorable; or unfavorable, in any 
degree of palmar flexion, or with ulnar 
or radial deviation.
 
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left wrist.  If pain 
on motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the left wrist due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

The doctor should render an opinion for 
the record as to whether the veteran's 
left upper extremity neuropathy is 
productive of mild, moderate, or severe 
incomplete neuropathy, or complete 
neuropathy.



In rendering the above-referenced 
findings, the physician should, to the 
extent possible, distinguish the symptoms 
of the veteran's service-connected left 
wrist DJD and left upper extremity 
neuropathy from those attributable to the 
non-service-connected left carpal tunnel 
syndrome.  However, if it is not 
medically possible to do so, he should 
clearly so state, and indicate that the 
findings are indicative of overall 
impairment of either left wrist DJD or 
left upper extremity neuropathy, or both.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

7.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 



8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.   

9.  If any benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

